Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-18 are pending and rejected in the application.  

Claim Objection
Claim 17 is objected to because of the following informalities: 
Claim 17 depends upon itself.  Appropriate correction is required.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claim 1, 11, 16, and 18 similarly recites a method of planning a logical composition of a query, the query directed to data stored in fact tables of a multidimensional datacube for defining a recursive ordering of subqueries and cube operations for returning a response to a query request, comprising: analyzing the request for determining components defined by dimensional granularity and dependencies between the data, each component including at least one dimension and indicative of a set of values corresponding to the dimension; forming, for each component, a subquery based on a subset of dimensions of the multidimensional datacube for computing the subquery and a dependency on other components; and generating a hierarchical ordering defined by a tree including a node for each subquery and a node for each query operation performed on the subquery nodes. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a non-transitory medium.” 

For example, in the context of this claim, “a method of planning a logical composition of a query, the query directed to data stored in fact tables of a multidimensional datacube for defining a recursive ordering of subqueries and cube operations for returning a response to a query request” encompasses mentally a person, while writing on paper, a method of planning a logical composition of a query, the query directed to data stored in fact tables of a multidimensional datacube for defining a recursive ordering of subqueries and cube operations for returning a response to a query request. Next, “analyzing the request for determining components defined by dimensional granularity and dependencies between the data, each component including at least one dimension and indicative of a set of values corresponding to the dimension” encompasses mentally a person, while writing on paper, analyzing the request for determining components defined by dimensional granularity and dependencies between the data, each component including at least one dimension and indicative of a set of values corresponding to the dimension. Further, “forming, for each component, a subquery based on a subset of dimensions of the multidimensional datacube for computing the subquery and a dependency on other components” encompasses mentally a person, while writing on paper, forming, for each component, a subquery based on a subset of dimensions of the multidimensional datacube for computing the subquery and a dependency on other components. In addition, “generating a hierarchical ordering defined by a tree including a node for each subquery and a node for each query operation performed on the subquery nodes” encompasses mentally a person, while writing on paper, generating a hierarchical ordering defined by a tree including a node for each subquery and a node for each query operation performed on the subquery nodes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components like “a non-transitory medium”, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application. Claims 1, 11, 16, and 18 recites no additional limitations other than “a non-transitory medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., analyzing the request…etc., forming, for each component…etc., generating a hierarchical ordering…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 1, 11, 16, and 18 are not patentable eligible under 35 U.S.C. 101. 

As discussed above, claims 1, 11, 16, and 18 recites “a non-transitory medium” implementing the limitations. The computer is recited at a high-level of generality  (i.e., analyzing the request…etc., forming, for each component…etc., generating a hierarchical ordering…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 11, 16, and 18 are not patentable eligible under 35 USC 101.

The limitations of dependent claims 2-10 are abstract because the claims could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2-10 are not patent eligible under 35 USC 101. 

The limitations of dependent claims 12-15 are abstract because the claims could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 11. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 12-15 are not patent eligible under 35 USC 101. 

The limitations of dependent claim17 is abstract because the claims could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 16. The judicial exception is not integrated into a practical application. The claim does not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that is sufficient to amount to significantly more than the judicial exception. Thus, claim 17 is not patent eligible under 35 USC 101. 

Claim 11-15 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Claim 11 is rejected under 35 U.S.C. 101 because the claims fail to place the invention squarely within on statutory class of invention. The claim does not claim any hardware and is considered software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending the claim to a system claim and adding a processor and memory to execute instructions store in the memory to implement the software components of claim 11.

	Claim 11 dependent claims 12-15 are software per se claims because the claims recite software elements without structure. Thus, claims 12-15 are rejected under 35 U.S.C. 101 because the claims fail to place the invention squarely within on statutory class of invention. 

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claims 16 and 18 limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

The limitations of claims 16 and 18 similarly recite(s) “analyzing the request for…etc.” and “forming, for each component…etc.", “generating a hierarchical....for each subquery” is/are being treated in accordance with 35 U.S.C. 112(f) because the claimed function is modified by a word that is merely a generic placeholder (i.e., the claim uses a term that is a substitute for “means”) without specific structure that performs the function.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 and 18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification does not show corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The Specification does not describe any corresponding structure. The examiner suggests add structure to claim 16 (i.e., structure supported by the specification) and removing the “for” language in claim 18. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The art rejection is applied to claims 16 and 18 which is rejected under 35 USC 112, sixth paragraph as best understood by the examiner.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7, 8, 9, 10, 11, 12, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. U.S. Patent (2013/0097114; hereinafter: Burke) in view of Butani U.S. Patent Publication (2019/0220464; hereinafter: Butani)

Claims 1 and 18
As to claims 1 and 18, Burke discloses a method of planning a logical composition of a query, the query directed to data stored in fact tables of a multidimensional datacube for defining a recursive ordering of subqueries and cube operations for returning a response to a query request (paragraph[0007]-paragraph[0008], “In general, examples disclosed herein are directed to a query metadata engine. A query metadata engine works with the metadata of a query instead of the data. After a query planner receives a query, such as an MDX query, the query metadata engine evaluates the query to figure out context metadata of the query's MDX functions as the underlying data provider would understand the MDX query when executing with real data. The query metadata engine executes MDX queries on metadata by understanding how the MDX functions work and how the MDX queries would execute based on metadata. The query metadata engine may execute functions within a query to understand the metadata of each expression in the context of the query. The query metadata engine may also query the underlying data sources remotely to retrieve metadata and information about how their metadata is structured around their data…etc.”), comprising: 
analyzing the request for determining components defined by dimensional granularity and dependencies between the data, each component including at least one dimension and indicative of a set of values corresponding to the dimension (paragraph[0030]-paragraph[0033], “That is, data access service 20 receives business queries from enterprise applications 25, 26 targeting one or more multidimensional data sources 38. User 12A, for example, may interact with enterprise applications 25, 26 to formulate a business query, which enterprise applications 25, 26 submit to data access service 20. Data access service 20 receives the input business queries and, for each input query, parses the input query into a parse tree, binds metadata references to known metadata objects, generates an abstract syntax tree based on the parse tree, evaluates multidimensional query metadata in the abstract syntax tree, and restructures the abstract syntax tree based on the metadata to optimize the query results before submitting a query based on the restructured abstract syntax tree to a query execution engine for executing on one of the multidimensional data sources. The query it submits to the query execution engine 44 includes a run tree that may include post-processing rules in addition to the restructured abstract syntax tree…etc.”).

Burke does not appear to explicitly disclose 
forming, for each component, a subquery based on a subset of dimensions of the multidimensional datacube for computing the subquery and a dependency on other components; and 
generating a hierarchical ordering defined by a tree including a node for each subquery and a node for each query operation performed on the subquery nodes. 

However, Butani discloses forming, for each component, a subquery based on a subset of dimensions of the multidimensional datacube for computing the subquery and a dependency on other components (Figure 3, paragraph[0106]-paragraph[0110], “Upon receiving a query, such as Query A shown above, the database management system is configured to parse the query and then generate a query plan for the query. The query plan is then executed by the database management system against the stored data records to obtain results pertaining to the query. FIG. 3 is a logical tree or graph representation of a query plan 300 that may be generated for Query A. Query plan 300 may represent a query plan generated and chosen by optimizer 114. Query plan 300 represents a logical flow graph of how data in the relationship tables is operated on…etc.”); and 
generating a hierarchical ordering defined by a tree including a node for each subquery and a node for each query operation performed on the subquery nodes (Figure 3, paragraph[0110]-paragraph[0112], “Query plan 300 depicted in FIG. 3 comprises a sub-plan 302, which corresponds to the subquery in lines 2-8 of Query A. Although in the example of FIG. 3, sub-plan 302 corresponds to a subquery, it should be appreciated that a query sub-plan is not limited to subqueries. Rather, a query sub-plan may correspond to any part of a database query…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Burke with the teachings of Butani to create a query plan tree which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Burke with the teachings of Butani to enhance query execution performance (Butani: paragraph[0008]).

Claim 2 
As to claim 2, the combination of Burke and Butani discloses all the elements in claim 1, as noted above, and Butani further disclose wherein the query operations are datacube operations including at least one of aggregation, join, union, constraint, having/inclusion, ordering, limiting (Figure 3, paragraph[0107], “] Query plan 300 comprises four leaf nodes that represent fact or dimension tables. The non-leaf nodes in the query plan represent various relational operators. Examples shown in FIG. 3 include a filter operator, a join operator, an aggregation operator, and a project operator…etc.”).



Claim 3
As to claim 3, the combination of Burke and Butani discloses all the elements in claim 1, as noted above, and Butani further disclose wherein the subqueries reference one fact table and one or more dimensional tables (paragraph[0109], “A involves performing multiple Aggregate-Join passes on the store returns star schema as shown in query plan 300. Each Aggregate-Join involves scanning very large fact tables and joins with one or more dimension tables, where most of the dimension tables are small relative to the fact table…etc.”).

Claim 4
As to claim 4, the combination of Burke and Butani discloses all the elements in claim 2, as noted above, and Butani further disclose wherein the subqueries include at least a first subquery and a second subquery, further comprising: 
forming a plurality of subcubes, further comprising a first subcube for satisfying the fist subquery and a second subcube for satisfying the second subquery (paragraph[0109]-paragraph[0112], “In a separate branch of query plan 300 not connected to sub-plan 302, plan 300 further comprises a filter operation 304 (filter on state=TN), which corresponds to line 16 of Query A. According to plan 300, filter operation 304 is to be performed separately from the operations of sub-plan 302. Thereafter, the filtered “Store” dimension records are to be joined with some of the results of executing the operations in sub-plan 302 after going through nodes 306 and 308…etc.”); 
generating, in the hierarchical ordering, a relative reference from a dimension in the first subcube to a dimension in the second subcube (Figure 3, paragraph[0109], “A involves performing multiple Aggregate-Join passes on the store returns star schema as shown in query plan 300. Each Aggregate-Join involves scanning very large fact tables and joins with one or more dimension tables, where most of the dimension tables are small relative to the fact table…etc.”).

Claim 5
As to claim 5, the combination of Burke and Butani discloses all the elements in claim 4, as noted above, and Butani further disclose defining, in the hierarchical ordering, a recursive reference from the dimension in the first subcube to the relative reference of the dimension second subcube (paragraph[0117]-paragraph[0118], “In a similar manner, in FIG. 5, sub-plan 312 in FIG. 3 has been rewritten as sub-plan 512. Compared to sub-plan 312, rewritten sub-plan 512 not only has the “year=2000” condition but now also has the additional condition “state=TN”). In this manner, the “state=TN” predicate condition from operation 304 in query plan 300 has been propagated to the filter operation in sub-plan 512 as an additional condition (in addition to year=2000). This rewritten filter operation 506 with both conditions is applied to the fact records scanned from the “Store_Returns” fact table…etc.”).

Claim 7
As to claim 7, the combination of Burke and Butani discloses all the elements in claim 1, as noted above, and Butani further disclose further comprising:
identifying, in the request, a first component referencing at least one dimension (Figure 3, paragraph[0106]-paragraph[0107], “Query plan 300 comprises four leaf nodes that represent fact or dimension tables. The non-leaf nodes in the query plan represent various relational operators. Examples shown in FIG. 3 include a filter operator, a join operator, an aggregation operator, and a project operator…etc.”); 
identifying, in the request, a second component referencing a value relative to the dimension referenced by the first component (Figure 3, paragraph[0107], “Query plan 300 comprises four leaf nodes that represent fact or dimension tables. The non-leaf nodes in the query plan represent various relational operators. Examples shown in FIG. 3 include a filter operator, a join operator, an aggregation operator, and a project operator. A non-leaf node takes rows outputs by its children nodes as inputs and rows output by the non-leaf node as provided as input to the parent nodes of the non-leaf node, or if the non-leaf node is a root node, the rows or records output by the root node are provided as results of the query execution…etc.”); 
defining a subquery for retrieving the data referenced by the first component (paragraph[0108]-paragraph[0110], “In query plan 300, the left aggregation sub-plan 302 involves computing return amounts at the Customer and Store grains, and the right aggregation sub-plan 312 computes return amounts at the Store grain…etc.”);
defining a subquery for retrieving the data referenced by the second component(paragraph[0108]-paragraph[0110], “In query plan 300, the left aggregation sub-plan 302 involves computing return amounts at the Customer and Store grains, and the right aggregation sub-plan 312 computes return amounts at the Store grain…etc.”); and 
defining a tree including a node for each of the defined subqueries and a node for a join combining the results of each of the subqueries (paragraph[0111], “Sub-plan 302 comprises a filter operation and a join operation for evaluating the predicate in line 7 of Query A. According to plan 300, the predicate condition “year=2000” is to be evaluated against “Date” dimension records, thereby filtering them. Thereafter, the predicate condition “sr.date_key=d.date_key” is to be evaluated by joining “Store_Returns” fact records with the filtered “Date” dimension records…etc.”).

Claim 8
As to claim 8, the combination of Burke and Butani discloses all the elements in claim 7, as noted above, and Butani further disclose defining a tree including a join for the node joining the subqueries and a node for an aggregation of a value corresponding to each of the subqueries (paragraph[0111], “Sub-plan 302 comprises a filter operation and a join operation for evaluating the predicate in line 7 of Query A. According to plan 300, the predicate condition “year=2000” is to be evaluated against “Date” dimension records, thereby filtering them. Thereafter, the predicate condition “sr.date_key=d.date_key” is to be evaluated by joining “Store_Returns” fact records with the filtered “Date” dimension records…etc.”).

Claim 9
As to claim 9, the combination of Burke and Butani discloses all the elements in claim 8, as noted above, and Butani further disclose wherein the first component and the second subcomponent refer to a time value, the second component based on an offset of a time value defined by the first component(Figure 3, paragraph[0111], “Sub-plan 302 comprises a filter operation and a join operation for evaluating the predicate in line 7 of Query A. According to plan 300, the predicate condition “year=2000” is to be evaluated against “Date” dimension records, thereby filtering them. Thereafter, the predicate condition “sr.date_key=d.date_key” is to be evaluated by joining “Store_Returns” fact records with the filtered “Date” dimension records. However, performing a join operation can be computationally intensive, because it typically involves processing a large number (e.g., millions) of fact records…etc.”), and 
the defined tree includes a join for a quantity value occurring within the time called for by each of the first and second components(Figure 3, paragraph[0111], “Sub-plan 302 comprises a filter operation and a join operation for evaluating the predicate in line 7 of Query A. According to plan 300, the predicate condition “year=2000” is to be evaluated against “Date” dimension records, thereby filtering them. Thereafter, the predicate condition “sr.date_key=d.date_key” is to be evaluated by joining “Store_Returns” fact records with the filtered “Date” dimension records. However, performing a join operation can be computationally intensive, because it typically involves processing a large number (e.g., millions) of fact records…etc.”).

Claim 10
As to claim 10, the combination of Burke and Butani discloses all the elements in claim 7, as noted above, and Butani further disclose wherein the referenced dimension corresponds to a time value, and the relative dimension corresponds to a different time value (Figure 3, paragraph[0194], “. For example, for the query plan depicted in FIG. 3, for the leftmost ‘Join ON Date Key’ node 322, the left fact-side subtree of the Join operator has the grain ‘Customer, Item, Date, Store’, the join on the other-side is on the Date dimension; so this is a confirming join at the grain of Date Key. All Date attributes can be determined by the Date Key, so a predicate on Year can be propagated to the fact scan operation on fact table Store_Returns represented by node 320. Similar analysis may be performed for the fact scan operation on Store_Returns fin sub-plan 312…etc.”).

Claim 11
As to claim 11, Burke discloses a data structure for defining a query of a multidimensional database having a plurality of dimensions and a plurality of query parameters including a query parameter relative to another of the plurality of query parameters, comprising: 
a multidimensional database defined as a datacube (paragraph[0008], “] The query metadata engine then returns this context metadata to the query planner, to help the query planner improve the restructuring of the query before providing the restructured query to a query execution engine to execute the query on underlying data sources, such as multi-dimensional cubes accessible for Online Analytical Processing (OLAP)…etc.”); 
a plurality of subcubes based on the datacube, each subcube including at least one dimension and one field from the datacube (paragraph[0049]-paragraph[0050], “] Query planner 42 can infer the INTERSECT function returns members from the level [Customers ]. [Country].Members. However, the MDX query may take a form such as the following example…etc.”); 

Burke does not appear to explicitly disclose 
a graph having a plurality of vertices and a plurality of nodes defining a tree; 
the tree denoting dependencies in a query request, the nodes in the tree indicative of components defined by dimensional granularity and dependencies between the data, each component including at least one dimension and indicative of a set of values corresponding to the dimension; 
for each component, a subquery based on a subset of dimensions of the multidimensional datacube for computing the subquery and a dependency on other components, and 
the vertices of the tree denoting a hierarchical ordering including a node for each subquery and a node for each query operation performed on the subquery nodes for satisfying the query request.

However, Butani discloses a graph having a plurality of vertices and a plurality of nodes defining a tree (Figure 3, paragraph[0107], “Query plan 300 comprises four leaf nodes that represent fact or dimension tables. The non-leaf nodes in the query plan represent various relational operators. Examples shown in FIG. 3 include a filter operator, a join operator, an aggregation operator, and a project operator. A non-leaf node takes rows outputs by its children nodes as inputs and rows output by the non-leaf node as provided as input to the parent nodes of the non-leaf node, or if the non-leaf node is a root node, the rows or records output by the root node are provided as results of the query execution…etc.”); 
the tree denoting dependencies in a query request, the nodes in the tree indicative of components defined by dimensional granularity and dependencies between the data, each component including at least one dimension and indicative of a set of values corresponding to the dimension (Figure 3, paragraph[0106]-paragraph[0107], “FIG. 3 is a logical tree or graph representation of a query plan 300 that may be generated for Query A. Query plan 300 may represent a query plan generated and chosen by optimizer 114. Query plan 300 represents a logical flow graph of how data in the relationship tables is operated on. As previously described, a query plan represents a flow of row sources from one operation to another in the query plan pipeline. Each operation of the query plan retrieves rows from the database or accepts rows from one or more other operations (or row sources)…etc.”); 
for each component, a subquery based on a subset of dimensions of the multidimensional datacube for computing the subquery and a dependency on other components (Figure 3, paragraph[0108], “In query plan 300, the left aggregation sub-plan 302 involves computing return amounts at the Customer and Store grains, and the right aggregation sub-plan 312 computes return amounts at the Store grain. These are then joined to extract information about Customer, Store combinations whose return amounts exceed the corresponding Store Average by 20%. After this, the rows are filtered on the store's state being Tennessee…etc.”), and 
the vertices of the tree denoting a hierarchical ordering including a node for each subquery and a node for each query operation performed on the subquery nodes for satisfying the query request (paragraph[0106]-paragraph[0109], “FIG. 3 is a logical tree or graph representation of a query plan 300 that may be generated for Query A. Query plan 300 may represent a query plan generated and chosen by optimizer 114. Query plan 300 represents a logical flow graph of how data in the relationship tables is operated on. As previously described, a query plan represents a flow of row sources from one operation to another in the query plan pipeline. Each operation of the query plan retrieves rows from the database or accepts rows from one or more other operations (or row sources)…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Burke with the teachings of Butani to create a query plan tree which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Burke with the teachings of Butani to enhance query execution performance (Butani: paragraph[0008]).

Claim 12 
As to claim 12, the combination of Burke and Butani discloses all the elements in claim 1, as noted above, and Butani further disclose wherein the subqueries reference one fact table and one or more dimensional tables (paragraph[0109], “A involves performing multiple Aggregate-Join passes on the store returns star schema as shown in query plan 300. Each Aggregate-Join involves scanning very large fact tables and joins with one or more dimension tables, where most of the dimension tables are small relative to the fact table…etc.”).

Claim 13
As to claim 13, the combination of Burke and Butani discloses all the elements in claim 12, as noted above, and Butani further disclose defining, in the hierarchical ordering, a recursive reference from the dimension in a first subcube of the plurality of subcubes to a second subcube (paragraph[0117]-paragraph[0118], “In a similar manner, in FIG. 5, sub-plan 312 in FIG. 3 has been rewritten as sub-plan 512. Compared to sub-plan 312, rewritten sub-plan 512 not only has the “year=2000” condition but now also has the additional condition “state=TN”). In this manner, the “state=TN” predicate condition from operation 304 in query plan 300 has been propagated to the filter operation in sub-plan 512 as an additional condition (in addition to year=2000). This rewritten filter operation 506 with both conditions is applied to the fact records scanned from the “Store_Returns” fact table…etc.”).

Claim 15
As to claim 15, the combination of Burke and Butani discloses all the elements in claim 11, as noted above, and Butani further disclose wherein the hierarchical ordering includes a node based on recursively retrieved values from the second subcube based on the corresponding relative value in the first subcube (Figure 3, paragraph[0111], “Sub-plan 302 comprises a filter operation and a join operation for evaluating the predicate in line 7 of Query A. According to plan 300, the predicate condition “year=2000” is to be evaluated against “Date” dimension records, thereby filtering them. Thereafter, the predicate condition “sr.date_key=d.date_key” is to be evaluated by joining “Store_Returns” fact records with the filtered “Date” dimension records. However, performing a join operation can be computationally intensive, because it typically involves processing a large number (e.g., millions) of fact records…etc.”).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. U.S. Patent (2013/0097114; hereinafter: Burke) in view of Butani U.S. Patent Publication (2019/0220464; hereinafter: Butani) and further in view of Bordawekar et al. U.S. Patent Publication (2015/0363465; hereinafter: Bordawekar)

Claim 6
As to claim 6, the combination of Burke and Butani discloses all the elements in claim 4, as noted above, but do not appear to explicitly disclose recursively retrieving values from the second subcube based on the corresponding relative value in the first subcube.

However, Bordawekar discloses recursively retrieving values from the second subcube based on the corresponding relative value in the first subcube (paragraph[0042]-paragraph[0043], “TM1® calculations are done on demand. Calculations can also be recursive, in that calculating one cell may demand the calculation of other cells. This process is repeated until all values are resolved, so as to provide fast response to changes. Calculations are done cell-by-cell or as a view…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Burke with the teachings of Butani and Bordawekar to have recursive query processing which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Burke with the teachings of Butani and Bordawekar to make more efficient query execution of OLAP datasets (Bordawekar: paragraph[0009]).

Claim 14
As to claim 14, the combination of Burke and Butani discloses all the elements in claim 13, as noted above, but do not appear to explicitly disclose wherein the hierarchical ordering includes a node based on recursively retrieved values from the second subcube based on the corresponding relative value in the first subcube.

However, Bordawekar discloses wherein the hierarchical ordering includes a node based on recursively retrieved values from the second subcube based on the corresponding relative value in the first subcube (paragraph[0042]-paragraph[0043], “TM1® calculations are done on demand. Calculations can also be recursive, in that calculating one cell may demand the calculation of other cells. This process is repeated until all values are resolved, so as to provide fast response to changes. Calculations are done cell-by-cell or as a view…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Burke with the teachings of Butani and Bordawekar to have recursive query processing which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Burke with the teachings of Butani and Bordawekar to make more efficient query execution of OLAP datasets (Bordawekar: paragraph[0009]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ballantine et al. U.S. Patent (2019/0347263; hereinafter: Ballantine) in view of Butani U.S. Patent Publication (2019/0220464; hereinafter: Butani)

Claim 16
As to claim 16, Ballantine discloses in a datacube environment having a multidimensional arrangement of data adapted for OLAP (Online Analytical Processing), a method of planning query operations for retrieving a response to a query request, comprising: 
receiving a request for retrieval of data from the datacube based on a plurality of selections received from a user (paragraph[0085], “After user 12A uses row selection box 304, column selection box 306, and context selection boxes 312 to specify a two-dimensional sheet of the data in the selected data cube, user interface 300 presents the specified two-dimensional sheet of the data in the selected data cube as table 314, for example, in a cross tab display as shown in FIG. 5…etc.”); 
Burke does not appear to explicitly disclose 
analyzing the received request to determine a plurality of components based on dependencies between the components and a dimensional granularity imposed by each of the components; 
forming the components into subqueries, each subquery indicative of a subset of dimensions and one or more conditions; 
identifying dependencies between the subqueries and denoting a cube operation between the subqueries based on the identified dependencies; and 
building a hierarchical tree indicative of an ordering between the subqueries based on the dependencies for retrieving and rendering the data called for by the received request.

However, Butani discloses analyzing the received request to determine a plurality of components based on dependencies between the components and a dimensional granularity imposed by each of the components (paragraph[0050], “In certain embodiments, the original query plan is optimized by identifying a set of one or more fact scan operations/operators in the original query plan and then, in the rewritten enhanced query plan, associating dimension context with one or more of the set of fact scan operations. In certain embodiments, dimension context is associated with a fact scan operation by association one or more predicate conditions (also referred to as dimension context predicate conditions) corresponding to the dimension context with the fact scan operation…etc.”); 
forming the components into subqueries, each subquery indicative of a subset of dimensions and one or more conditions (Figure 3, paragraph[0106]-paragraph[0110], “Upon receiving a query, such as Query A shown above, the database management system is configured to parse the query and then generate a query plan for the query. The query plan is then executed by the database management system against the stored data records to obtain results pertaining to the query. FIG. 3 is a logical tree or graph representation of a query plan 300 that may be generated for Query A. Query plan 300 may represent a query plan generated and chosen by optimizer 114. Query plan 300 represents a logical flow graph of how data in the relationship tables is operated on…etc.”); 
identifying dependencies between the subqueries and denoting a cube operation between the subqueries based on the identified dependencies (paragraph[0113]-paragraph[0116], “Plan 300 involves two fact scans on fact table Store_Returns. However, the context of the entire query is the state of Tennessee and the year 2000. However, in plan 300, sub-plan 302 that includes the scan of fact source Store_Returns does not restrict the records to only those where the state is Tennessee. As a result, non-Tennessee records are also provided for processing to the join operation in sub-plan 302 and from sub-plan 302 to the join operation 306…etc.”); and 
building a hierarchical tree indicative of an ordering between the subqueries based on the dependencies for retrieving and rendering the data called for by the received request(Figure 3, paragraph[0110]-paragraph[0112], “Query plan 300 depicted in FIG. 3 comprises a sub-plan 302, which corresponds to the subquery in lines 2-8 of Query A. Although in the example of FIG. 3, sub-plan 302 corresponds to a subquery, it should be appreciated that a query sub-plan is not limited to subqueries. Rather, a query sub-plan may correspond to any part of a database query…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ballantine with the teachings of Butani to create a query plan tree which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ballantine with the teachings of Butani to enhance query execution performance (Butani: paragraph[0008]).

Claim 17
As to claim 17, the combination of Ballantine and Butani discloses all the elements in claim 17, as noted above, and Butani further disclose wherein each leaf node in the hierarchical tree denotes a subquery, the subquery based on a fact and dimensional grouping called for by the query request (paragraph[0109], “Even a relatively simple question posed by Query A involves performing multiple Aggregate-Join passes on the store returns star schema as shown in query plan 300. Each Aggregate-Join involves scanning very large fact tables and joins with one or more dimension tables, where most of the dimension tables are small relative to the fact table…etc.”).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
November 10, 2022